DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 9-13, 15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloodworth et al. (8,186,747).
Bloodworth et al. discloses a cargo body (10) comprising a composite floor assembly (110) comprising transverse beams, as shown in Figures 1 and 23-26 and disclosed on lines 55 and 56 of column 29.  A first connectors (860) are embedded in the transverse beams, as shown in Figure 26.  A first longitudinal beam (850) is orthogonal to the transverse beams, as shown in Figures 25 and 26 and disclosed on lines 5-19 of column 28.  Each of the first connectors (860) .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bloodworth et al. (8,186,747) in view of DE 102014113822.
Bloodworth et al. discloses the transverse beams are formed with a core material (193) and outer skin (191,192), as shown in Figure 20C.
DE 102014113822 teaches positioning first and second connectors (14) in an outer skin (11,13), as shown in Figure 3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the connectors in the core material of Bloodworth et al., as taught by DE 102014113822, to improve the connection between the connectors and the beam to increase the longevity of the floor assembly.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bloodworth et al. (8,186,747) in view of JP 2010-269676.
Bloodworth et al. does not disclose the T-shaped brackets.
JP 2010-269676 teaches using T-shaped brackets (51) with apertures in the horizontal portion (51a) to mount a trailer support, as shown in Figure 7.  A vertical portion (51b) is connected to the horizontal portion (51a), as shown in Figure 7.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the landing gear of Bloodworth et al. to the connectors using T-shaped brackets with apertures formed in the .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bloodworth et al. (8,186,747) in view of DE 102014113822.
Bloodworth et al. does not disclose the reinforcing layers between the mounting brackets and the connectors.
DE 102014113822 teaches providing a reinforcing layer (12) between a mounting bracket (8) and a connector (14), as shown in Figure 3.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a left reinforcing layer between the left mounting bracket and the left connector of Bloodworth et al. and a right reinforcing layer between the right mounting bracket and right connector of Bloodworth et al., as taught by DE 102014113822, to improve the strength of the joint between the floor assembly and the landing gear to reduce damage to the floor assembly to improve longevity.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lewit et al. (6,911,252) in view of DE 102014113822, further in view of Bloodworth et al. (8,186,747).
Lewit et al. teaches forming a composite beam by introducing an expandable foam material into an outer skin (120), as shown in Figure 4.  Then, the foam is expanded in step 408, as disclosed on lines 26-39 of column 5.  However, Lewit et al. does not disclose the connectors and arrangement of the beams.

Bloodworth et al. teaches arranging composite beams in a transverse direction to form a composite floor assembly (110), as shown in Figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
	provide first and second spaced apart connectors in the outer skin of Lewit et al., as taught by DE 10 2014113822, to provide a reinforced point of attachment to connect the beam to additional components; and,
	arrange the composite beam with outer beams in a transverse direction, as taught by Bloodworth et al. to form composite floor assembly to provide a lightweight, yet strong floor assembly that will allow an increase in weight carried by the trailer while extending the life of the trailer floor to increase productivity.
Allowable Subject Matter
Claims 3, 4, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        February 27, 2021